UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

ELVIN GENAO,

                                   Plaintiff,

       vs.                                                       1:19-CV-1037
                                                                 (TJM/DJS)

10th PRECINCT,

                           Defendant.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                   DECISION & ORDER

       The Court referred this pro se civil action to Magistrate Judge Daniel J. Stewart for

a Report-Recommendation pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c).

Plaintiff names as Defendant the 10 th Precinct of the New York City Police Department

and lists a number of tort and criminal claims, but does not offer any factual basis for

them. Plaintiff also fails to explain the involvement of the sole Defendant, a Police

Precinct.

       Magistrate Judge Stewart’s Report-Recommendation, dkt. # 6, issued on November

5, 2019, provided Plaintiffs’ Complaint, filed pro se along with a motion to proceed in forma

pauperis, an initial review pursuant to 28 U.S.C. §§ 1915(e) and 1915A. Mag istrate Judge

Stewart finds that Plaintiff has failed to state a claim upon which relief may be granted and

that venue in this District is improper, since the District does not include any part of New


                                                1
York City. Magistrate Judge Stewart recommends that the Complaint be dismissed with

prejudice.

       Plaintiff did not object to the Report-Recommendation, and the time for such

objections has passed. After examining the record, this Court has determined that the

Report-Recommendation is not subject to attack for plain error or manifest injustice and

the Court will accept and adopt the Report-Recommendation for the reasons stated

therein.

       Accordingly,

       The Report-Recommendation of Magistrate Judge Stewart, dkt. # 6, is hereby

ACCEPTED and ADOPTED. Plaintiff’s Complaint is hereby DISMISSED WITH

PREJUDICE. The Clerk of Court is directed to close the case.



IT IS SO ORDERED.



Dated:December 5, 2019




                                             2
